Citation Nr: 0718457	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

In January 2006, the veteran indicated that he wanted to file 
a service connection claim for diabetes due to Agent Orange 
exposure.  This matter has not been developed or certified 
for appeal and is not inextricably intertwined with the issue 
now before the Board.  Therefore, it is referred to the RO 
for appropriate action.

The issues of PTSD and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record fails to show that it is as likely as 
not that the veteran's hypertension is related to either his 
time in service or to his PTSD.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his diagnosed hypertension was 
either caused by, or at least aggravated by, his service 
connected PTSD.

The veteran's claims file is void of medical evidence 
demonstrating that the veteran's hypertension is directly 
related to his time in service.  Service medical records fail 
to show a diagnosis of hypertension, and the veteran was not 
diagnosed with hypertension for many years following service.  
There is also no medical opinion indicating a link between 
the veteran's hypertension and his time in service.  As such, 
direct service connection is denied.

The evidence also fails to show that the veteran's 
hypertension was either caused or aggravated by his PTSD.  In 
Fast Letter 01-05, issued by the Veterans Benefits 
Administration on January 16, 2001, it was noted that medical 
literature continues to state that it is premature to draw 
firm conclusions about the relationship between PTSD or 
stress and cardiovascular disorders.  Furthermore, this Fast 
Letter stated that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons, discuss the known risk factors for 
cardiovascular disease, and have to explain why the doctor 
considers PTSD to be at least as likely as not the cause of 
the cardiovascular disease in the veteran.

A previous Fast Letter (that of 96-95 issued on September 26, 
1996) also noted that the Veterans Health Administration had 
concluded that a causative relationship between PTSD or other 
long-term stress and subsequent development of cardiovascular 
disease had not been established.  Although these letters are 
not binding on the Board, they lend further support to the 
conclusion reached in this case.  

At a VA examination in July 2004, the veteran reported 
smoking up to 2 packs of cigarettes per day for 47 years, and 
the examiner noted that the veteran appeared to be obese.  
With regard to hypertension, the examiner noted that there 
was some literature which supported the role of PTSD in the 
aggravation of and contribution to high blood pressure.  
However, she concluded that to determine the degree of any 
such aggravation would be speculative.  Additionally, the 
examiner indicated that the etiology of the veteran's 
congestive heart failure was uncertain.  As such, the 
examiner found no certain etiology for the veteran's heart 
disease, and provided no basis for a conclusion that the 
veteran's hypertension was aggravated by his PTSD.  
Additionally, the examiner failed to discuss any of the 
additional risk factors for hypertension and their respective 
parts in causing the veteran's hypertension.  Accordingly, to 
the extent this document may be read as suggesting a link 
between the veteran's PTSD and hypertension, it is too 
speculative to make it as likely as not that the veteran's 
hypertension was either caused or aggravated by his service 
connected PTSD.

While the veteran believes that his hypertension is related 
to his PTSD, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
hypertension and his PTSD.  

The criteria for service connection have not been met, and 
the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated in a June 
2005 statement of the case.

VA and private treatment records have been obtained, as have 
service medical records.  The veteran was also provided with 
a VA examination (the report of which has been associated 
with the claims file).  Additionally, the veteran testified 
at a hearing before the Board.

While the veteran requested an additional VA examination at 
his hearing to determine the etiology of his hypertension, 
there is no evidence to warrant an additional examination. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hypertension, to include as secondary 
to the veteran's service connected PTSD, is denied.


REMAND

The veteran is currently rated at 50 percent for his PTSD.  
He took a medical retirement from his job of ten years as a 
carpenter at VA in early 2004.  However, the medical evidence 
is unsettled as to whether the medical retirement, and 
subsequent inability to work, was the result of his PTSD or 
was the result of his non-service-connected physical 
disabilities.  For example, at the veteran's VA examination 
in July 2004, the examiner concluded that even with his PTSD, 
the veteran could work but for his physical ailments.  
Nevertheless, a VA psychologist in April 2004 concluded that 
the veteran's physical disabilities were exacerbated by his 
PTSD, and the veteran was therefore no longer able to 
function in his job.  As such, an opinion is needed to 
determine the veteran's capacity to work given his service 
connected disabilities.

Additionally, the veteran testified that he has been 
receiving treatment from VA on a monthly basis for his PTSD, 
but his file only contains records up to June 2005.  As such, 
the treatment records should be updated.

The veteran's last VA psychiatric examination was nearly 3 
years ago, and came shortly after the veteran had accepted a 
medical retirement.  Additionally, during the course of the 
veteran's appeal, he has shown Global Assessment of 
Functioning (GAF) scores ranging from 53 at his VA 
examination in 2004 to the low 40s in treatment records from 
2005.  Given the changes in the veteran's employment, 
accompanied by the generally declining GAF scores, a new 
examination is necessary to fully evaluate the impact PTSD is 
currently having on the veteran's life.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
PTSD treatment records from June 2005 to 
present.

2.  After the above mentioned development 
is accomplished, schedule the veteran for 
an examination to determine the severity 
of his PTSD.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any 
conclusion should be supported by a full 
rationale.  The examiner should also 
indicate, without taking the veteran's age 
into account, the extent the veteran's 
PTSD effects his employability.  

3.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


